Citation Nr: 1027693	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-31 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine at L4-L5 and L5-
S1, prior to March 16, 2007.

2.  Entitlement to a rating in excess of 40 percent for 
degenerative joint disease of the lumbar spine at L4-L5 and L5-
S1, from October 1, 2007.

3.  Entitlement to service connection for bilateral lower 
extremity neurological impairment as secondary to the service-
connected degenerative joint disease of the lumbar spine.

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted]


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant had active service from September 1973 to September 
1976 and from March 1979 to April 1983.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions dated in November 2006 and April 2008 by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

A hearing before the undersigned was held in May 2009.  A 
transcript has been associated with the claim file.  In September 
2009, the case was remanded to the RO for further development.

It is noted that the Veteran is in receipt of a temporary total 
rating (100 percent) from March 16, 2007, until October 1, 2007.  
Accordingly, the issues on appeal have been appropriately 
characterized as set forth on the title page.

The evidence submitted by the Veteran in conjunction with his 
claim for increase includes documentation from his treating 
physician and the Social Security Administration (SSA) indicating 
that he may be unemployable due to his service-connected lumbar 
spine disability.  Accordingly, a claim for TDIU has been 
reasonably raised by the record and is considered as part of the 
Veteran's claim for increase.  See Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  

The issue of entitlement to a TDIU is addressed in the 
REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  For the period prior to March 16, 2007 , the Veteran's 
service-connected degenerative joint disease of the lumbar spine 
was manifested by pain and some limitation of motion; forward 
flexion to 30 degrees or less, ankylosis and incapacitating 
episodes were not shown. 

2.  For the period from October 1, 2007, the Veteran's service-
connected degenerative joint disease of the lumbar spine was 
manifested by pain and reduced range of motion; ankylosis and 
incapacitating episodes were not shown. 

3.  Prior to October 1, 2007, neurological impairment 
attributable to the Veteran's service-connected lumbar spine 
disability was not shown.

4.  From October 1, 2007, mild bilateral lower extremity 
radiculopathy and mild bilateral thigh numbness secondary to the 
Veteran's service connected lumbar spine disability have been 
demonstrated; moderate bilateral lower extremity radiculopathy 
and moderate bilateral thigh numbness have not been shown.


CONCLUSIONS OF LAW

1.  For the period prior to March 16, 2007, the criteria for an 
initial disability evaluation in excess of 20 percent for 
degenerative joint disease of the lumbar spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.58, 4.59, 4.71a, Diagnostic Codes 5242, 5243 
(2009).

2.  For the period from October 1, 2007, the criteria for a 
disability evaluation in excess of 40 percent for degenerative 
joint disease of the lumbar spine have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.58, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2009).

3.  Prior to October 1, 2007, the criteria for service connection 
for bilateral lower extremity neurological impairment as 
secondary to the service-connected degenerative joint disease of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, (2009). 

4.  From October 1, 2007, the criteria for a separate grant of 
service connection for bilateral lower extremity radiculopathy 
and bilateral thigh numbness as secondary to service-connected 
degenerative joint disease of the lumbar spine have been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).

5.  From October 1, 2007, the criteria for a 10 percent, but no 
higher, disability evaluation for radiculopathy and numbness of 
the left lower extremity have been met.   38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009). 

6.  From October 1, 2007, the criteria for a 10 percent, but no 
higher, disability evaluation for radiculopathy and numbness of 
the right lower extremity have been met.   38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2009). 

    
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VA's duty to assist includes assisting the Veteran in the 
procurement of service treatment records, pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

At the outset, the Board notes that the given the favorable 
disposition of the claim for service connection for bilateral 
lower extremity radiculopathy and numbness, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim have been accomplished.     

The Board also notes that the Veteran's claims for increase for 
degenerative joint disease of the lumbar spine arise from his 
disagreement with the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted, the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Regarding VA's duty to assist, VA has obtained the Veteran's 
service treatment records, VA treatment records and private 
treatment records, and has afforded the Veteran a VA examination.  
There is no indication that there is any additional pertinent 
evidence to be obtained and the Veteran has not indicated that he 
has any additional evidence to submit.  Therefore, VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
his claims at this time.

II.  Factual Background

On October 2006 VA lumbar spine examination, the Veteran 
complained of intermittent back pain occasionally accompanied by 
pain radiating down his left lower extremity.   Specifically, the 
pain radiated down the anterior lateral thigh, past his knee, 
into the lateral aspect of his leg.  He indicated that when his 
leg pain came on the pain was distributed 50% in his back and 50% 
in his leg, but the pain only started in his leg.  The Veteran 
indicated that he was a forklift operator.  He stated that his 
work was affected as he was unable to stand for greater than two 
hours.  His home life was also affected as he was unable to 
perform any activity where he had to stand on his feet for a 
significant period of time.  He stated that walking greater than 
400 yards caused pain in his back on a regular basis.  He also 
reported that he did not take any medications for the pain and 
had never undergone physical therapy.  He did not use any 
assistive devices to help him walk.  He did not describe any 
incapacitating episodes during the past 12 month period requiring 
prescribed bed rest.  There had been no flare-ups.  

Physical examination revealed lumbar spine active and passive 
motion of forward flexion to 70 degrees, extension to 20 degrees, 
left lateral flexion to 20 degrees, right lateral flexion to 20 
degrees, left lateral rotation to 20 degrees and right lateral 
rotation to 20 degrees.  The Veteran had pain on forward flexion 
from ranges 60 degrees to 70 degrees.  Motor examination in his 
bilateral extremities demonstrated 5/5 strength in all muscles 
tested.  He was fully sensate to light touch throughout his 
bilateral lower extremities.  He had no decrease in function on 
repetitive use or additional limitations.  He had no objective 
evidence of spasm or tenderness in the lumbar spine.  

The examiner had X-rays taken and diagnosed the Veteran with 
grade 1 L4 and L5 spondylolisthesis and grade 2 L5 on S1 
spondylolisthesis with corresponding degenerative joint changes 
in the posterior elements.  The examiner noted that pain, 
fatigue, weakness, lack of endurance and incoordination did not 
additionally limit the Veteran's function beyond that which had 
been described.  He then indicated, contradictorily, that he 
could not determine whether there was additional functional 
limitation due to such factors without resorting to speculation.  
He added that he could not determine to what extent and what 
degrees the range of motion and joint function was additionally 
limited by pain, fatigue, weakness or lack of endurance following 
repetitive use or during flare-ups with any degree of certainty.

A November 2006 VA MRI of the lumbar spine produced a diagnostic 
impression of grade II spondylolisthesis of L5 on S1 with L5 
spondylolysis and severe bilateral L5-S1 neuroforaminal stenosis; 
grade 1 spondylolisthesis L4 on L5 with L4 spondylolysis and 
bilateral L4-5 neuroforaminal stenosis, greater on the right; 
lumbar levoscoliosis; and degenerative spondylosis and mild 
bulging annulus L3-4.  

A January 2007 VA neurosurgery consultation reflects reports of 
low back pain, distributed as 60% in his back and 40% in his 
legs.  The pain was not positional.  He did get relief when 
sitting but not necessarily when lying flat.  The pain radiated 
into the bilateral lower extremities, with equal distribution 
down the anterior aspect of the thigh to the knee.  He did not 
have any numbness and tingling.  He could only walk about 100 
yards without stopping for pain relief.  Physical examination 
showed mild tenderness to palpation over the lower lumbar spinal 
processes.  Objectively, motor strength was normal in the lower 
extremities, there was no decreased sensation to light touch, and 
negative straight leg raise.
The diagnostic assessment was chronic low back pain with L5 
spondylosis and spondylolisthesis.  There was no clear cut 
radiculopathy.  The Veteran was to do a trial with a back brace.  

A March 2007 VA operative report reflects that the Veteran 
underwent lumbar fusion surgery from L4 to S1.  The preoperative 
and postoperative diagnosis was chronic low back pain with L4-5 
and L5-S1 spondylosis with associated spondylolisthesis.  

An October 2007 VA neurosurgery progress note reflects that the 
Veteran initially did well after the March 2007 surgery, but then 
started having low back pain again when he started walking.  He 
was still having pain but was doing better.  He had been off work 
on the advice of his physician since the surgery.  He could not 
put on his own socks yet because of limitation of motion of his 
back.  Bending to the right hurt more than bending to the left.  
The Veteran also complained of persistent numbness in his left 
fifth digit and left anterior thigh ever since the surgery.  

Upon physical examination, the Veteran moved around the room 
stiffly.  The back was non-tender to palpation and the incision 
was well-healed.  The Veteran had limited range of motion of the 
back in all directions.  He also had decreased sensation to 
pinprick in the left fifth digit and decreased sensation in the 
left anterior/lateral thigh.  Motor function was noted to be 
full.  The examining physician noted that the Veteran was 
continuing to improve status post surgery and that he needed to 
go through physical therapy before he could return to work.  The 
examiner noted that the numbness in the left fifth digit and the 
numbness in the thigh may have been related to positioning at 
surgery and could possibly improve.  

A February 2008 VA neurosurgery progress note reflects continued 
complaints of back pain and numbness, as well as some lower 
extremity pain.  He was improving in terms of mobilization, but 
needed continued physical therapy. 

On April 2008 VA neurological examination, the Veteran reported 
that had had not been able to work since November 2006 due to his 
back problems.  Upon physical examination, he was able to come up 
on his toes and then rock back on his heels, and get his toes off 
the floor.  He had a normal narrow based gait and straight leg 
examination was negative bilaterally.  The Veteran did have some 
difficulty walking in tandem gait.  Sensation was decreased to 
vibration at the toes.  Pinprick was also slightly decreased at 
the toes bilaterally.  He complained of some altered sensations 
of pinprick in the left fifth digit.  

The examiner noted that the Veteran had also undergone an EMG in 
April 2008.  The conclusions from the EMG were that there was no 
electrophysiological evidence of lumbosacral radiculopathy on 
either side on the basis of a needle EMG and there was 
electrophysiological evidence of a polyneuropathy.  The VA 
examiner concluded that there was no overt sign that the Veteran 
had radiculopathy and that the examination was compatible with a 
peripheral sensory neuropathy that was most likely axonal and due 
to diabetes.  The examiner noted that the EMG testing was 
consistent with this clinical interpretation.   

In a March 2009 VA neurosurgery note, the Veteran reported that 1 
1/2 months prior he was installing a floor, down on his hands and 
knees.  He began having severe back pain and pain in his left 
leg.  It was difficult for him to get up and since that time he 
had been experiencing more stiffness in his back and more leg 
pain.  He was also experiencing bowel urgency.  

The examining physician suspected that the Veteran's difficulty 
was due to scar tissue and possibly overexertion.   

A May 2009 VA physical medicine progress note reflects that the 
Veteran received a spine injection evaluation.  He complained of 
bilateral low back pain that periodically radiated down the 
posterior leg.  He stated that neither side was worse than the 
other.  Neurological examination showed normal motor function and 
strength and non-dermatomal decreased sensation over the 
bilateral legs.  The Veteran was to be scheduled for a spinal 
pain injection.

During the May 2009 Board hearing the Veteran's representative 
called attention to noted an October 2007 VA progress note 
showing that the Veteran had numbness on the left interior and 
lateral thigh related to positioning from his surgery.  The 
representative also asserted that VA treatment reports revealed 
bowel and bladder problems related to the lumbar spine 
disability.  The Veteran testified that after the second day of 
surgery he started having numbness in the fifth digit and then 
the front part of his legs.  The treating medical personnel kept 
telling him that this was just the after effects of surgery and 
that it would wear off.  However, it never did.  The Veteran 
noted that he was experiencing these problems in both legs.  He 
also indicated that he would experience spasms in both legs.  
Regarding the back, the Veteran reported that he could stand for 
about 30 minutes before experiencing pain.  He did not experience 
pain while sitting; however, his back would get very stiff.  He 
had not particularly noticed significant flare-ups other than 
experiencing extreme stiffness after a long trip.    

An August 2009 VA neurosurgery progress note reflects further 
complaints of back pain with left lower extremity pain in the L5 
distribution, which was intermittent.  He also complained of 
bowel urgency with some loose stools, especially when his back 
was hurting.  Physical examination showed normal motor strength.  
Sensation was also intact with subjective decreased sensation 
over the anterior thighs bilaterally.  It was noted that an MRI 
of the lumbar spine had shown no significant change since the 
last MRI.  There was no significant canal compromise.

A November 2009 assessment by a treating physician as to whether 
the Veteran had the ability to return to work found that the 
Veteran was not able to be released for any kind of work.  The 
physician noted that the Veteran could not lift even light weight 
without pain.  The physician also found that the Veteran had 
reached maximal medical recovery.

In a December 2009 Social Security Administration (SSA) decision, 
the Veteran was found to be disabled (i.e. unable to work) since 
November 2006 due to spondylolisthesis of the lumbar spine at 
L4/L5, persistent leg pain and diabetes mellitus with sensory 
changes.  

Private pain clinic progress notes from July 2009 to December 
2009 reflect epidural pain injections for right lumbosacral 
radiculopathy and post laminectomy syndrome, lumbar.  

An April 7, 2010, VA EMG report indicated the Veteran report that 
in 2009 he began to undergo nerve blocks and was without low back 
pain.  However, he did report some right calf muscle region 
aching.  It was also noted that he had diabetes for the past 10 
years and that he had some foot paresthesias.  Additionally, he 
complained of numbness along the anterior aspects of both thighs 
that followed his surgery.  

The EMG testing produced diagnostic impressions of bilateral 
intraspinal canal lesions (e.g. radiculopathies).  The examiner 
noted that the needle electrode examination showed acute motor 
axon loss (i.e. fibrillation potentials indicative of muscle 
fiber denervation) in the right L5 and left S1 myotomes, complex 
repetitive discharges in the left  L5 and S1 myotomes, as well as 
the right L5 myotome, and chronic motor axon loss (i.e. long 
duration motor unit potentials, indicative of reinnervation via 
collateral sprouting) in the right L5 myotome, greater than the 
left L5 myotome, greater than the right S1 myotome.  The 
fibrillation potentials were of low amplitude, indicating that 
they were not subacute in nature.  However, the foot intrinsic 
muscle fibrillation potentials were of much larger amplitude, 
indicating that these muscle fibers were recently denervated.  
The significant asymmetry suggested at least left S1 nerve root 
involvement, whereas those of the right could have reflected 
polyneuropathy.  The Veteran was also diagnosed with a mild 
polyneuropathy that was consistent with diabetic polyneuropathy 
and with bilateral anterior thigh numbness.  The distribution of 
the numbness suggested involvement of the cutaneous branches of 
the femoral nerve.  Their onset following surgery in the prone 
position was most consistent with bilateral compression.  The 
examiner noted that although the nerve fibers of diabetics could 
be more susceptible to compressive trauma, he found that these 
changes were not related to a diabetic neuropathy.  

III.  Law and Regulations

Service connection may be established for disability resulting 
from personal injury or disease contracted in line of duty, or 
for aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  Service connection may be 
granted for any disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the result 
of a service-connected disease or injury.  That regulation 
permits service connection not only for disability caused by 
service-connected disability, but for the degree of disability 
resulting from aggravation to a nonservice- connected disability 
by a service-connected disability.  See 38 C.F.R. § 3.310 (2009).  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusion. Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary concern.  
Consideration must also be given to a longitudinal picture of the 
Veteran's disability to determine if the assignment of separate 
ratings for separate periods of time, a practice known as 
"staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Evaluation of a service-connected disability involving a 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions 
of 38 C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or inflammation 
in parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of part, or 
all, of the necessary bones, joints and muscles, or associated 
structures.  It may also be due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40.  The factors of 
disability affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2009).

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The Veteran seeks entitlement to an increased rating for 
degenerative arthritis of the lumbar spine.  Prior to March 16, 
2007, a 20 percent rating has been assigned and from October 1, 
2007, a 40 percent rating has been assigned.  From March 16, 
2007, to October 1, 2007, a temporary total, 100 percent rating 
has been assigned, and therefore this time period is not for 
consideration in the instant appeal.  Consequently, the Board's 
analysis of the applicable rating for the Veteran's lumbar spine 
disability will focus on the period prior to March 16, 2007, and 
from October 1, 2007.  Also, the Veteran has filed a separate 
claim for service connection for bilateral lower extremity 
neurological impairment as secondary to the service connected 
lumbar spine disability.  Because part of the Board's 
consideration of the Veteran's claim for increased rating must 
include consideration of whether separate ratings may be assigned 
for neurological impairment secondary to the Veteran's service-
connected lumbar spine disability and thus, initially whether 
service connection is warranted for such impairment, the Board's 
decision on the Veteran's claim of service connection for 
radiculopathy will be included within the analysis of his claims 
for increase.    

Spinal disabilities such as the Veteran's degenerative joint 
disease of the lumbar spine are evaluated under the general 
rating formula for diseases and injuries of the spine.  Under 
that general rating formula, a 40 percent rating is warranted 
where the evidence reveals unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5242 
(for degenerative arthritis); Diagnostic Code 5243 (for 
intervertebral disc syndrome).  In order to be entitled to the 
next-higher 50 percent rating, the evidence must show unfavorable 
ankylosis of the entire thoracolumbar spine.

The Board also acknowledges that Note (1) of the general rating 
formula instructs the rater to separately evaluate any associated 
objective neurologic abnormalities under an appropriate 
Diagnostic Code. 

As the Veteran's lumbar spine disability involves degenerative 
disc disease, it may also be rated under the criteria for rating 
intervertebral disc syndrome based on incapacitating episodes if 
it results in a higher rating then under the general formula.  
Under these criteria, a 40 percent rating applies where the 
evidence shows incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the last 12 months.  
A 60 percent rating applies where evidence shows the 
incapacitating episodes have a total duration of at least 6 weeks 
during the past 12 months.

Note (1) to Diagnostic Code 5243 defines an "incapacitating 
episode" as "a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest prescribed by 
a physician and treatment by a physician."



A.	 Rating in excess of 20 percent prior to March 16, 2007

The evidence of record does not establish a basis for a rating in 
excess of 20 percent for the Veteran's lumbar spine disability 
prior to March 16, 2007, under any of the applicable criteria.  
Notably, during the October 2006 VA examination, forward flexion 
was found only to be limited to 70 degrees and there are no other 
findings of record prior to March 16, 2007, indicating limitation 
of forward flexion to 30 degrees or less.  Accordingly, a higher, 
40 percent, rating under the General Formula is not warranted for 
this time frame.  Moreover, in reaching this conclusion the Board 
has considered additional functional limitation due to factors 
such as pain and weakness.  See 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Here, the 
Veteran's complaints of pain and of his limitations in daily life 
have been considered but are found to be contemplated by the 20 
percent evaluation already in effect during the period in 
question.  Moreover, objective range of motion testing did not 
show a decrease in range of motion with repetition.  The examiner 
did state that he could not state the extent to which there was 
additional functional limit with repetitive use or on flare-up 
without resorting to speculation.  Overall, however, the evidence 
does not objectively demonstrate any further limitation than that 
recorded at the VA examination and thus the disability picture is 
determined to be most nearly approximated by the currently 
assigned 20 percent evaluation during the period in question.

The Board has also considered whether the Veteran could be 
assigned separate ratings for any associated neurological 
impairment prior to March 16, 2007.  However, although the 
Veteran did complain lower extremity pain and loss of sensation 
during this time frame, no specific diagnosis of radiculopathy or 
other associated neurological impairment was made.  To the 
contrary, the January 2007 VA neurosurgeon specifically found 
that the Veteran exhibited no clear cut radiculopathy.  Further, 
the April 2008 VA examiner, determined, after examining the 
Veteran and reviewing the results of EMG testing, that there was 
no overt sign that the Veteran had a radiculopathy.  Given both 
of these findings, and the lack of any specific neurological 
diagnosis, the weight of the evidence is against a finding that 
the Veteran had radiculopathy or other neurological impairment 
associated with his lumbar spine disability prior to March 16, 
2007.  Accordingly, prior to March 16, 2007, there is no basis 
for assigning any separate ratings for associated neurological 
impairment.      

The Board has also considered whether the Veteran could be 
afforded a higher rating on the basis of incapacitating episodes 
under Diagnostic Code 5243.  However, as such episodes have 
neither been shown nor alleged, such a rating is not warranted.  

B.	Rating in excess of 40 percent from October 1, 2007

From October 1, 2007, the evidence of record does not establish a 
basis for a rating in excess of 40 percent for the Veteran's 
lumbar spine disability under any of the applicable criteria.  
Under the general rating formula, a higher, 50 percent rating, 
requires the presence of ankylosis, which is neither shown nor 
alleged.  Also, as incapacitating episodes have neither been 
shown nor alleged, a rating in excess of 40 percent for 
intervertebral disc syndrome based on such episodes is not 
warranted.  Further, the evidence does not show that the Veteran 
has current functional loss beyond that which is compatible with 
the existing 40 percent rating.  Although, the November 2009 
treating physician noted that the Veteran could not lift even 
light weight, the Board finds that such severe pathology is 
contemplated by the existing 40 percent rating and is not 
analogous to ankylosis, in which the joint is fixed, with no 
motion possible.  Nor is there other evidence of record 
subsequent to October 1, 2007 indicative of more severe 
functional impairment. 

The Board will next consider whether any separate ratings are 
warranted for neurological manifestations of the Veteran's lumbar 
spine disability from October 1, 2007.  In this regard, the April 
2010 VA EMG testing specifically  
produced diagnostic impressions of bilateral intraspinal canal 
lesions (e.g. radiculopathies) and bilateral anterior thigh 
numbness, which was most consistent with bilateral compression of 
the femoral nerve as a result of the Veteran's prior lumbar spine 
surgery.  Affording the Veteran the benefit of the doubt, these 
findings reasonably establish the presence of neurological 
impairment associated with the Veteran's service-connected lumbar 
spine disability.  Thus, an award of service connection for this 
associated impairment, manifested as radiculopathy and thigh 
numbness is warranted.  The Board notes that if the Veteran's 
claim had simply been limited to one for service connection for 
such impairment, the Board would award service connection without 
assigning any ratings or effective dates.  However, as the 
Veteran also has a pending claim for increase for his lumbar 
spine disability, and the adjudication of this claim involves 
consideration of the assignment of separate ratings for 
associated neurological impairment, the Board will assign initial 
ratings and effective dates for the associated neurological 
disabilities.  

The record expressly references the femoral nerve as the cause of 
at least a portion of the neurologic manifestations.  
Accordingly, the appropriate Diagnostic Code for consideration is 
8526.

Diagnostic Code 8526 provides that mild incomplete paralysis of 
the sciatic nerve is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; moderately 
severe incomplete paralysis is rated 40 percent disabling; and 
severe incomplete paralysis, with marked muscular atrophy, is 
rated 60 percent disabling.  Complete paralysis of the sciatic 
nerve, where the foot dangles and drops, and there is no active 
movement possible of the muscles below the knee, with flexion of 
knee weakened or (very rarely) lost, is rated 80 percent 
disabling.  38 C.F.R. § 4.124a specifies that when the 
involvement is wholly sensory the rating assigned to incomplete 
paralysis should be for the mild, or at most, the moderate 
degree.  

In the instant case, the Board finds that the bilateral nerve 
impairment has not been shown to be more than mild in degree.  
Notably, the impairment has only been demonstrated to be sensory, 
as motor testing of the lower extremities has been consistently 
normal.   Further, during the April 2010 EMG evaluation the 
Veteran did not report any significant lower extremity pain but 
simply reported some calf muscle region aching and some foot 
paresthesias.  The Veteran also reported some lower extremity 
muscle spasms during the May 2009 hearing; however these have not 
been noted on objective examination and have not been 
specifically found to be associated with the Veteran's 
radiculopathy.   Also, the Veteran did not report any problems 
with spasms during the April 2010 EMG testing.  

Accordingly, the Board finds that the Veteran's overall 
neurologic impairment is best expressed as mild and that a 10 
percent, but no higher, rating may be assigned for nerve 
impairment of each lower extremity.  Additionally, as it is clear 
from the Veteran's testimony that he began experiencing this 
symptomatology after his March 2007 surgery, an effective date of 
October 1, 2007, (subsequent to the period for which a total, 
temporary rating was assigned) is being assigned for the 
bilateral lower extremity radiculopathy.  

C.	 Both Periods

The above determinations are based on application of pertinent 
provisions of VA's rating schedule.  Additionally, the Board 
finds that at no point since the effective of the grant of 
service connection have the disabilities in question been shown 
to be so exceptional or unusual as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321.

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected disability 
at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication 
Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for this disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral for 
extra-schedular consideration is required.  See VAOGCPREC 6-96 
(Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level 
of disability and symptomatology, and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including marked 
interference with employment and frequent periods of 
hospitalization).  38 C.F.R. § 3.321(b)(1).   If so, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disabilities under consideration.  The 
rating schedule fully contemplates the described symptomatology, 
and provides for ratings higher than that assigned based on more 
significant functional impairment.  Thus, the threshold 
requirement for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no 
basis for additional staged rating of the lumbar spine 
disability, pursuant to Fenderson (cited above);  that an initial 
rating in excess of 20 percent for the disability prior to March 
16, 2007, and a rating in excess of 40 percent for the disability 
from October 1, 2007 is not warranted; and that effective October 
1, 2007 separate 10 percent ratings are warranted for mild 
radiculopathy of each lower extremity and for bilateral thigh 
numbness.   
 

ORDER

A disability evaluation in excess of 20 percent for degenerative 
joint disease of the lumbar spine at L4-L5 and L5-S1, prior to 
March 16, 2007, is denied.

A disability evaluation in excess of 40 percent for degenerative 
joint disease of the lumbar spine at L4-L5 and L5-S1, from 
October 1, 2007, is denied.

A separate 10 percent award of service connection for left lower 
extremity radiculopathy and numbness associated with degenerative 
joint disease of the lumbar spine is granted effective October 1, 
2007, subject to governing criteria applicable to the payment of 
monetary benefits.

A separate 10 percent award of service connection for right lower 
extremity radiculopathy and numbness associated with degenerative 
joint disease of the lumbar spine is granted effective October 1, 
2007, subject to governing criteria applicable to the payment of 
monetary benefits.


REMAND

As noted above, the evidence of record includes a November 2009 
return to work release provided by a treating physician of the 
Veteran and a December 2009 SSA determination.  The November 2009 
return to work release reflects the treating physician's opinion 
that the Veteran was unable to work due to his low back 
disability.  The December 2009 SSA determination indicates that 
the Veteran, due to his service connected low back disability and 
his non-service connected diabetes, was found, as of November 
2006, to have the residual functional capacity to engage only in 
sedentary work.  It also reflects a finding that given the 
Veteran's age, education, work experience and residual functional 
capacity, there were no jobs that exist in significant numbers in 
the national economy that the Veteran could perform.  Thus, SSA 
found that the Veteran was disabled (i.e. unable to work) as of 
November 2006.  

The Board finds that, given the Veteran's submission of this 
evidence, the record raises the issue of entitlement to a TDIU 
under 38 C.F.R. §§ 3.340, 3.341, and 4.16.  See Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).  Additionally, the Board notes 
that it may not reject a claim for a TDIU without producing 
evidence that the Veteran can perform work that would produce 
sufficient income to be other than marginal.  Indeed, VA's duty 
to assist requires that VA obtain an examination that includes an 
opinion on the effect of the Veteran's service-connected 
disabilities on his ability to work.  Friscia v. Brown, 7 Vet. 
App. 294 (1994).  In this regard, although the record contains 
the November 2009 VA treating physician's opinion that the 
Veteran cannot work due to his low back disability, it appears 
that this opinion focused on whether the Veteran could return to 
a job where lifting was required, and did not specifically 
consider whether he could perform sedentary work.  Also, the 
December 2009 SSA determination tends to indicate that the 
Veteran does retain the capacity to perform sedentary work and 
notably, unlike SSA, VA determinations of unemployability do not 
take into account the Veteran's advanced age.  38 C.F.R. § 4.19.  
Therefore, on remand, the RO will be requested to obtain a 
medical opinion that specifically addresses the effect the 
Veteran's service-connected disabilities have on his overall 
ability to obtain and maintain employment.

Prior to affording the Veteran this examination, the RO should 
issue appropriate VCAA notice pertaining to the Veteran's claim 
for a TDIU.  The RO should also obtain any pertinent outstanding 
VA treatment records, along with any additional treatment records 
appropriately identified by the Veteran.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment 
records pertaining to the Veteran's service 
connected disabilities from August 2009 to 
the present.

2.  Issue appropriate VCAA notice pertaining 
to the appellant's claim of entitlement to a 
TDIU.  The notice should request that the 
Veteran submit or identify and additional 
evidence pertinent to his claim.  If the 
Veteran identifies any additional evidence, 
after securing any necessary releases, make 
all appropriate efforts to obtain such 
evidence.  Any negative search results should 
be noted in the record and communicated to 
the Veteran. 

3.  Upon completion of the above, the Veteran 
should be afforded a VA examination by an 
appropriate physician to determine to whether 
it is at least as likely as not (i.e. a 50% 
chance or better) that he is unable to secure 
and follow substantially gainful employment 
due to is service connected lumbar spine 
disability, bilateral lumbar radiculopathy 
and bilateral thigh numbness.  The Veteran's 
claims file must be made available for review 
in conjunction with the examination.  All 
opinions should be accompanied by a clear 
rationale. If the examiner cannot respond 
without resorting to speculation, he should 
explain why a response would be speculative.

4.  When the development requested has been 
completed, and compliance with the requested 
action has been ensured, this case should 
again be reviewed on the basis of the 
additional evidence.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


